Case 3:17-cv-00183-CAB-BGS Document 850 Filed 01/13/21 PageID.40522 Page 1 of 5




 1   Juanita Brooks (SBN 75934)              Nicola A. Pisano (SBN 151282)
     brooks@fr.com                           NicolaPisano@eversheds-sutherland.com
 2   Roger A. Denning (SBN 228998)           Jose L. Patiño (SBN 149568)
 3   denning@fr.com                          JosePatino@eversheds-sutherland.com
     Jason W. Wolff (SBN 215819)
     wolff@fr.com                            Justin E. Gray (SBN 282452)
 4
     Michael A. Amon (SBN 226221)            JustinGray@eversheds-sutherland.com
 5   amon@fr.com                             Scott A. Penner (SBN 253716)
     FISH & RICHARDSON P.C.                  ScottPenner@eversheds-sutherland.com
 6   12860 El Camino Real, Suite 400         EVERSHEDS SUTHERLAND (US) LLP
 7   San Diego, CA 92130                     12255 El Camino Real, Suite 100
     Tel: (858) 678-5070                     San Diego, California 92130
 8   Fax: (858) 678-5099
                                             Tel.:(858)252-6502
 9   Lawrence Jarvis (pro hac vice)          Fax: (858)252-6503
10   FISH & RICHARDSON P.C.
     1180 Peachtree St., NE                  Attorneys for Defendants & Counter-
11   21st Floor                              Plaintiffs
     Atlanta, GA 30309                       ESET, LLC and ESET, SPOL. S.R.O.
12   Tel: (404) 891-5005 / Fax: (404) 892-
     5002
13
14   Attorneys for Plaintiff & Counter-
     Defendant FINJAN LLC
15
16                   IN THE UNITED STATES DISTRICT COURT
17                     SOUTHERN DISTRICT OF CALIFORNIA
18 FINJAN LLC,                                 Case No. 17-cv-0183 CAB (BGS)
19                        Plaintiffs,
                                               JOINT MOTION TO AMEND CASE
20                                             SCHEDULE
          v.
21
                                               District Judge: Hon. Cathy Ann
22 ESET, LLC and ESET SPOL. S.R.O.,            Bencivengo
23                        Defendants.          Magistrate Judge: Hon. Bernard G.
                                               Skomal
24
25
26
     AND RELATED COUNTERCLAIMS
27
28

                                          JT MOTION TO AMEND CASE SCHEDULE
                                                   Case No. 17-cv-0183 CAB (BGS)
Case 3:17-cv-00183-CAB-BGS Document 850 Filed 01/13/21 PageID.40523 Page 2 of 5




 1         Due to the effects of the ongoing COVID-19 pandemic, including impacts on
 2   the Parties, witnesses, and experts in the above-titled case, see Declaration of Michael
 3   A. Amon in Support of Joint Motion, the Parties hereby jointly request that the Court
 4   amend the operative case schedule as follows:
 5               Event                   Current Deadline              Amended Deadline
 6    Close of fact discovery:      January 20, 2021                 April 2, 2021
 7    Opening expert reports:       February 8, 2021                 May 7, 2021
 8    Rebuttal expert reports:      February 26, 2021                June 11, 2021
 9    Close of expert discovery:    March 12, 2021                   July 23, 2021
10
11         There are no currently set dispositive motion, pretrial, or trial dates in this case.
12   See D.I. 832 at 3. Thus, the requested amendment will not impact the Court’s
13   calendar.
14   DATED: January 13, 2021                 Respectfully Submitted,
15                                           By:    /s/ Michael A. Amon
16                                                 Juanita Brooks, brooks@fr.com
                                                   Roger A. Denning, denning@fr.com
17                                                 Jason W. Wolff, wolff@fr.com
18                                                 Michael A. Amon, amon@fr.com
                                                   FISH & RICHARDSON P.C.
19                                                 12860 El Camino Real, Suite 400
20                                                 San Diego, CA 92130
                                                   Tel: (858) 678-5070 / Fax: (858) 678-
21                                                 5099
22
                                                   Lawrence Jarvis (pro hac vice)
23                                                 FISH & RICHARDSON P.C.
24                                                 1180 Peachtree St., NE
                                                   21st Floor
25                                                 Atlanta, GA 30309
26                                                 Tel: (404) 891-5005
                                                   Fax: (404) 892-5002
27
                                                   Attorneys for Plaintiff & Counter-
28                                                 Defendant Finjan LLC
                                                1
                                            JT MOTION TO AMEND CASE SCHEDULE
                                                     Case No. 17-cv-0183 CAB (BGS)
Case 3:17-cv-00183-CAB-BGS Document 850 Filed 01/13/21 PageID.40524 Page 3 of 5




 1   DATED: January 13, 2021          Respectfully Submitted,
 2                                   By: /s/ Scott A. Penner
                                        Nicola A. Pisano (SBN 151282)
 3
                                        NicolaPisano@eversheds-sutherland.com
 4                                      Jose L. Patiño (SBN 149568)
                                        JosePatino@eversheds-sutherland.com
 5
                                        Justin E. Gray (SBN 282452)
 6                                      JustinGray@eversheds-sutherland.com
                                        Scott A. Penner (SBN 253716)
 7
                                        ScottPenner@eversheds-sutherland.com
 8                                      EVERSHEDS SUTHERLAND (US) LLP
 9                                      12255 El Camino Real, Suite 100
                                        San Diego, California 92130
10                                      Tel.:(858)252-6502
11                                      Fax: (858)252-6503

12                                       Attorneys for Defendants & Counter-
13                                       Plaintiffs
                                         ESET, LLC and ESET, SPOL. S.R.O.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         2
                                     JT MOTION TO AMEND CASE SCHEDULE
                                              Case No. 17-cv-0183 CAB (BGS)
Case 3:17-cv-00183-CAB-BGS Document 850 Filed 01/13/21 PageID.40525 Page 4 of 5




 1                                  ECF ATTESTATION
 2         I, Michael A. Amon, am the ECF User who identification and password are
 3   being used to electronically file this JOINT MOTION TO AMEND CASE
 4   SCHEDULE. In accordance with the Electronic Case Filing Administrative Policies
 5   and Procedures Manual 2(f)(4), concurrence in and authorization of the filing of this
 6   document has been obtained from the counsel for defendants, and Fish & Richardson
 7   P.C. shall maintain records to support this concurrence for subsequent production for
 8   the Court if so ordered or for inspection upon request by a party.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               3
                                           JT MOTION TO AMEND CASE SCHEDULE
                                                    Case No. 17-cv-0183 CAB (BGS)
Case 3:17-cv-00183-CAB-BGS Document 850 Filed 01/13/21 PageID.40526 Page 5 of 5




 1
 2                             CERTIFICATE OF SERVICE
 3         The undersigned hereby certifies that a true and correct copy of the above and
 4   foregoing document has been served on January 13, 2021, to all counsel of record
 5   who are deemed to have consented to electronic service via the Court’s CM/ECF
 6   system per Civil Local Rule 5.4. Any other counsel of record will be served by
 7   electronic mail, facsimile and/or overnight delivery.
 8
 9                                          /s/ Michael A. Amon
                                            Michael A. Amon
10
                                            amon@fr.com
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               1
                                           JT MOTION TO AMEND CASE SCHEDULE
                                                    Case No. 17-cv-0183 CAB (BGS)
